PER CURIAM.
Walter E. Williams seeks a belated appeal of an order denying his petition for writ of habeas corpus, but we have no authority to grant a belated appeal in a civil proceeding. See Powell v. Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999). Accordingly, the petition seeking belated appeal is DENIED. This disposition is without prejudice, however, to petitioner seeking relief in the lower tribunal. See, generally, Milord v. Florida Parole Commission, 4 So.3d 762 (Fla. 1st DCA 2009)(Browning, J., concurring).
PADOVANO, CLARK, and MARSTILLER, JJ., concur.